Title: From Thomas Jefferson to United States Congress, 8 January 1808
From: Jefferson, Thomas
To: United States Congress


                  
                     To the Senate & House of Representatives of the 
                        United States 
                     
                     Jan. 8. 1808.
                  
                  I now render to Congress the Account of the fund established for defraying the Contingent expences of government for the year 1807. of the sum of 18,012. Dollars 50. cents which remained unexpended at the close of the year 1806, 8736. Dollars 11. cents have been placed in the hands of the Attorney General of the US. to enable him to defray sundry expences incident to the prosecution of Aaron Burr and his accomplices for treasons and misdemeanors alledged to have been committed by them: and the unexpended balance of 9275. Dollars 39. cents is now carried, according to law, to the credit of the Surplus fund.
                  
                     Th: Jefferson 
                     
                  
               